ACCEPTED
                                                                                                                                           03-15-00271-CV
                                                                                                                                                   5411721
                                                                                                                                THIRD COURT OF APPEALS
                                                                                                                                           AUSTIN, TEXAS
                                                                                                                                     5/26/2015 10:18:28 AM
                                                                                                                                         JEFFREY D. KYLE
                                                                                                                                                    CLERK
                                                          NO. 03-15-00271-CV

CYNTHIA WALKER, INDIVIDUALLY                                              §                  IN THE THIRD DISTRICT
                                                                                                                          FILED IN
AND ON BEHALF OF                                                          §                                        3rd COURT OF APPEALS
THE ESTATE OF NORMAN WALKER;                                              §                                             AUSTIN, TEXAS
STEPHEN WALKER;                                                           §                                        5/26/2015 10:18:28 AM
STEPHANIE WALKER HATTON;                                                  §                                            JEFFREY D. KYLE
JORDAN WALKER; AND                                                        §                                                 Clerk
CAREN ANN JOHNSON,                                                        §
     Appellant,                                                           §
                                                                          §
V.                                                                        §                  COURT OF APPEALS
                                                                          §
UME, INC. D/B/A CAMP HUACO                                                §
SPRINGS; WWGAF, INC. D/B/A                                                §
ROCKIN ‘R’ RIVER RIDES;                                                   §
WILLIAM GEORGE RIVERS; AND                                                §
RICHARD DUANE RIVERS                                                      §
      Appellees.                                                          §                  AUSTIN, TEXAS

                                                   ENTRY OF APPEARANCE

           Comes now, Karen L. Landinger, and makes her entry of appearance as lead appellate

counsel for Appellee WWGAF, INC. D/B/A ROCKIN ‘R’ RIVER RIDES.

           1.          The necessary information for Karen L. Landinger is as follows:

                       Karen L. Landinger
                       State Bar No. 00787873
                       Cokinos, Bosien & Young
                       10999 West IH-10, Suite 800
                       San Antonio, Texas 78230
                       (210) 293-8700 (Office)
                       (210) 293-8743 (Direct)
                       (210) 293-8733 (Fax)
                       klandinger@cbylaw.com

           2.          Please forward all notices, orders, correspondence and communication to Ms.

Landinger at the above provided information.




KLL\SLD\G:\WPDOCS\4662001\WALKER V. WWGAF\PLEADINGS\APPEAL (3RD COA)\WWGAF - ENTRY OF APPEARANCE - KAREN LANDINGER.WPD
PAGE 1 OF 3
                                                                                 Respectfully submitted,

                                                                                 COKINOS, BOSIEN & YOUNG




                                                                                 By     /s/ Karen L. Landinger
                                                                                             KAREN L. LANDINGER
                                                                                             State Bar No. 00787873
                                                                                             ANDRES R. GONZALEZ
                                                                                             State Bar No. 24032240
                                                                                             10999 West IH-10, Suite 800
                                                                                             San Antonio, Texas 78230
                                                                                             (210) 293-8700 (Office)
                                                                                             (210) 293-8743 (Direct - Landinger)
                                                                                             (210) 293-8752 (Direct - Gonzalez)
                                                                                             (210) 293-8733 (Fax)
                                                                                             klandinger@cbylaw.com
                                                                                             agonzalez@cbylaw.com

                                                                                 ATTORNEYS FOR APPELLEE, WWGAF,
                                                                                 INC. D/B/A ROCKIN ‘R’ RIVER RIDES




KLL\SLD\G:\WPDOCS\4662001\WALKER V. WWGAF\PLEADINGS\APPEAL (3RD COA)\WWGAF - ENTRY OF APPEARANCE - KAREN LANDINGER.WPD
PAGE 2 OF 3
                                                 CERTIFICATE OF SERVICE

        I certify on May 26, 2015, I served a copy of the foregoing Entry of Appearance on the
parties listed below by electronic service and that the electronic transmission was reported as
complete. My email address is klandinger@cbylaw.com.

COUNSEL FOR APPELLANTS
     Clark Richards
     RICHARDS RODRIGUEZ & SKEITH
     816 Congress Avenue, Suite 1200
     Austin, Texas 78701
     (512) 476-0005 (Fax)
     (512) 476-1513 (Office)
     crichards@rrsfirm.com

COUNSEL FOR APPELLEES, UME, INC. D/B/A CAMP HUACO SPRINGS, WILLIAM GEORGE RIVERS,
AND RICHARD DUANE RIVERS
      Willie Ben Daw III
      DAW & RAY, LLP
      5718 Westheimer Road, Suite 1750
      Houston, Texas 77057
      (713) 266-3121 (Office)
      (713) 266-3188 (Fax)
      wbdaw@dawray.com




                                                                                         /s/ Karen L. Landinger
                                                                                             KAREN L. LANDINGER




KLL\SLD\G:\WPDOCS\4662001\WALKER V. WWGAF\PLEADINGS\APPEAL (3RD COA)\WWGAF - ENTRY OF APPEARANCE - KAREN LANDINGER.WPD
PAGE 3 OF 3